DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10 September 2021.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 50 and 53 is/are objected to because of the following informalities:
(a) in claim 50, “exists” on lines 6, 7, and 14 should probably be --exits--; and
(b) in claim 53, “on” on the last line should probably be --to--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 53, 77, 78, and 80-82 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 recites the limitation “the light-reflecting device” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that a claim may be rendered indefinite by reference to an object that is variable (MPEP § 2173.05(b)).  The specification teaches that the wavefront errors depend on wavelength (e.g., see “… simulated spot diagrams of the spatial and spectral beam paths in both designs at three representative wavelengths ( 450 nm, 550 nm, and 650 nm). Overall, the root-mean-square (RMS) radiuses in both designs are significantly lower than the reference diffraction-limited criterion, indicating that both designs offer diffraction-limited performances. For example, we observed a 0.15-µm RMS radius in the grating-based design and a 0.41-µm RMS radius in the DWP-based design, both of which are significantly smaller than the 21.95-µm Airy disk radius at 450 nm. Also, the simulated RMS wavefront errors of spatial and spectral beam paths are compared with the diffraction-limited case, as shown in FIG. 2E. The wavefront errors in both designs are significantly lower than the reference diffraction-limited criterion (0.08λ) across the entire simulated range. These results suggest that our DWP design effectively minimized the wavefront errors …” in paragraph 103).  The claimed apparatus is intended to be used with a particular wavelength but the wavelength is not a component of the claimed apparatus.  Thus the claimed apparatus when using a first wavelength would meet the limitation of “error of less than or equal to 0.5 wave” whereas the same apparatus when using a different wavelength would not meet the limitation of “error of less than or equal to 0.5 wave”.  Therefore, a limitation in a claim to an apparatus that recited “error of less than or equal to 0.5 wave” is indefinite.
The specification teaches that the wavelength-pixel shift relationship depend on pixel size (e.g., see “… simulated wavelength-pixel shift relationship, which quantifies the achievable spectral dispersion (SD), in the grating-based and DWP-based design with a camera pixel size of 11 µm13 …” in paragraph 104).  The claimed apparatus is intended to be used with a particular pixel size but the pixel size is not a component of the claimed apparatus.  Thus the claimed apparatus when using a pixel size would meet the limitation of “spectral dispersion selected from the range of 3±0.5 nm/pixel to 6±0.5 nm/pixel” whereas the same apparatus when using a different pixel size would not meet the limitation of “spectral dispersion selected from the range of 3±0.5 nm/pixel to 6±0.5 nm/pixel”.  Therefore, a limitation in a claim to an apparatus that recited “spectral dispersion selected from the range of 3±0.5 nm/pixel to 6±0.5 nm/pixel” is indefinite.
The specification teaches that the lateral spatial precision depend on parameters such as pixel size (e.g., see “… lateral spatial precision Δx using14 … a [nm] is the back-projected pixel size …” in paragraph 105).  The claimed apparatus is intended to be used with a particular pixel size but the pixel size is not a component of the claimed apparatus.  Thus the claimed apparatus when using a pixel size would meet the limitation of “spatial precision of 5 nm or less” whereas the same apparatus when using a different pixel size would not meet the limitation of “spatial precision of 5 nm or less”.  Therefore, a limitation in a claim to an apparatus that recited “spatial precision of 10 nm or less” or “spectral precision of 5 nm or less” is indefinite.
The specification teaches that the lateral spatial precision depend on parameters such as pixel size (e.g., see “… parameters used in this simulation are listed in Table 2. FIG. 3F shows the simulated axial precision (the left vertical axis) …” in paragraph 108).  The claimed apparatus is intended to be used with a particular pixel size but the pixel size is not a component of the claimed apparatus.  Thus the claimed apparatus when using a pixel size would meet the limitation of “axial precision of less than or equal to 30 nm” whereas the same apparatus when using a different pixel size would not meet the limitation of “axial precision of less than or equal to 30 nm”.  Therefore, a limitation in a claim to an apparatus that recited “axial precision of less than or equal to 30 nm” is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 45-47, 49, 52, 53, 57, 63, 68, 71, and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (WO 2018/085531 A2) in view of Hagen et al. (Compound prism design principles, I, Applied Optics Vol. 50, no. 25 (September 2011), pp. 4998–5011).
	In regard to claim 45, Gray et al. disclose a spectrometer for a microscope, the spectrometer comprising:
(a) a beam splitter for splitting an incident light into a first beam and a second beam, wherein a light incident to the spectrometer first interacts with the beam splitter, the first beam forms a spatial image at a first image plane, and the first beam and the spatial image comprise spatial information (e.g., “… objective 10 is used to illuminate the sample and collect the fluorescence signal. The signal is subsequently split at a -70:30 ratio between a positional channel and a spectral channel, and the resulting signals in the two channels are projected onto the left and right halves of the same EM-CCD (Andor, iXon Ultra 897) to yield two images side-by-side …” on pg. 14, lines 11+); and
(b) a dispersion element for receiving the second beam, spectrally dispersing the second beam into a third beam, and directing the third beam to a second image plane, wherein the third beam forms a spectral image at the second image plane, the third beam and the spectral image comprise spectral information (e.g., “… dispersion element 40 (Fig. 12A) such as a prism assembly (Fig. 1A, 14A, 14B) is then inserted in the Fourier plane in the spectral channel to disperse the signal from each fluorophore into its spectral components …” on pg. 14, lines 15+), the first image plane and the second image plane are parallel, the first image plane and the second image plane are each independently perpendicular to an optical axis (e.g., “… the two channels are projected onto the left and right halves of the same EM-CCD (Andor, iXon Ultra 897) to yield two images side-by-side …” on pg. 14, lines 13+), and the dispersion element comprises a first dispersive optical device and a second dispersive optical device such that the second beam interacts with the first dispersive optical device and the third beam exits the second dispersive optical device of the dispersion element (e.g., see 
    PNG
    media_image1.png
    520
    884
    media_image1.png
    Greyscale
).
The spectrometer of Gray et al. lacks an explicit description that the “dispersion element 40” is a dual-wedge prism (“DWP”).  However, dispersion elements are well known in the art (e.g., see “… one can use linear equations to design doublet prisms (as in Fig. 3) having both zero deviation and the desired dispersion [32] …” in the first section 4 paragraph of Hagen et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional dispersion element (e.g., “… one can use linear equations to design doublet prisms (as in Fig. 3) having both zero deviation and the desired dispersion [32] …”) for the unspecified dispersion element of Gray et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional dispersion element (e.g., a dual-wedge prism) as the unspecified dispersion element of Gray et al.
	In regard to claim 46 which is dependent on claim 45, Gray et al. also disclose that the spectrometer comprises a light-reflecting device for receiving the second beam from the beam splitter and redirecting said second beam to the dispersion element, and wherein the dispersion element receives the second beam from the light-reflecting device (e.g., see annotations in 
    PNG
    media_image2.png
    1142
    1364
    media_image2.png
    Greyscale
).
	In regard to claim 47 which is dependent on claim 45, the spectrometer of Gray et al. lacks an explicit description that the first dispersive optical device is characterized by a refractive index that is equal to or within 0.1 of a refractive index of the second dispersive optical device at a same wavelength and wherein the first dispersive optical device is characterized by a chromatic dispersion different from that of the second dispersive optical device.  However, dispersion elements are well known in the art (e.g., see “… one can use linear equations to design doublet prisms (as in Fig. 3) having both zero deviation and the desired dispersion [32] …” in the first section 4 paragraph of Hagen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional dispersion element (e.g., comprising first and second dispersive optical devices with different chromatic dispersions and substantially the same refractive index at one wavelength in order to achieve a “desired dispersion”) as the unspecified dispersion element of Gray et al.
	In regard to claim 49 which is dependent on claim 46, Gray et al. also disclose that the first beam comprises a portion of the incident light that is transmitted by the beam splitter toward the first image plane and wherein the second beam comprises a portion of the incident light that is reflected by the light-reflecting device onto the dispersion element (e.g., see annotated Fig. 1A).
	In regard to claim 52 which is dependent on claim 45, Gray et al. also disclose that the spectrometer comprises a light-reflecting device for receiving the first beam from the beam splitter and redirecting said first beam to the first image plane, and wherein the dispersion element receives the second beam from the beam splitter (e.g., see annotations in 
    PNG
    media_image3.png
    1256
    1333
    media_image3.png
    Greyscale
).
	In regard to claim 53 which is dependent on claim 45 in so far as understood, the spectrometer of Gray et al. lacks an explicit description that the first dispersive optical device is characterized by a refractive index that is different from a refractive index of the second dispersive optical device by an absolute value greater than 0.1 at a same wavelength and wherein the first beam comprises a portion of the incident light that is reflected by the beam splitter to the light-reflecting device and wherein the second beam comprises a portion of the incident light that is transmitted by the beam splitter on the DWP.  However, dispersion elements are well known in the art (e.g., see “… one can use linear equations to design doublet prisms (as in Fig. 3) having both zero deviation and the desired dispersion [32] …” in the first section 4 paragraph of Hagen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional dispersion element (e.g., comprising first and second dispersive optical devices with >0.1 refractive index difference at one wavelength in order to achieve a “desired dispersion”) as the unspecified dispersion element of Gray et al.  Further, Gray et al. also disclose (pg. 15, lines 18+) that “… signal can be split between the left and right ports 60, 62 at 100:0, 0:100, and 20:80 or 80:20 ratios …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first beam of Gray et al. as comprising a portion of the incident light that is reflected by the beam splitter to the light-reflecting device and the second beam comprises a portion of the incident light that is transmitted by the beam splitter on the DWP when it is desired to split 30% of the signal to the DWP and 70% of the signal to the light-reflecting device.
	In regard to claim 57 which is dependent on claim 45, Gray et al. also disclose that the beam splitter is a cube beam splitter (e.g., see annotated Fig. 1A), and wherein the first dispersive optical device is a first wedge prism and wherein the second dispersive optical device is a second wedge prism (e.g., see Fig. 14B).
	In regard to claim 63 which is dependent on claim 45, Gray et al. also disclose that each of the first beam and the third beam is independently parallel to the optical axis and wherein the incident light is parallel to the optical axis (e.g., see annotated Fig. 1A).
	In regard to claim 68 which is dependent on claim 45, Gray et al. also disclose a camera configured to capture both the spatial image and the spectral image, wherein the spatial image and the spectral image are captured simultaneously (e.g., “… objective 10 is used to illuminate the sample and collect the fluorescence signal. The signal is subsequently split at a -70:30 ratio between a positional channel and a spectral channel, and the resulting signals in the two channels are projected onto the left and right halves of the same EM-CCD (Andor, iXon Ultra 897) to yield two images side-by-side …” on pg. 14, lines 11+).
	In regard to claim 71 which is dependent on claim 45, Gray et al. also disclose that the spectrometer does not comprise a grating (e.g., see Fig. 14B).
	In regard to claim 78 which is dependent on claim 45 in so far as understood, Gray et al. also disclose that the third beam at the second image plane is characterized by spectral dispersion selected from the range of 3±0.5 nm/pixel to 6±0.5 nm/pixel (e.g., “… each pixel in the spectral image corresponds to -5.8 nm in wavelength units …” on pg. 16, lines 29+).
Claim(s) 50 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. in view of Hagen et al. as applied to claim(s) 46 and 52 above, and further in view of Dougherty (US 2004/0125228).
	In regard to claim 50 which is dependent on claim 46, Gray et al. also disclose that the incident light is incident onto a first side of the beam splitter, the first beam exits the beam splitter at a third side of the beam splitter toward the first image plane, the second beam exits the beam splitter at a second side of the beam splitter; the second beam exiting the beam splitter is then incident onto and exits the light-reflecting device (e.g., see annotations in 
    PNG
    media_image2.png
    1142
    1364
    media_image2.png
    Greyscale
); the second beam exiting the light-reflecting device is then incident onto a first side of the first dispersive optical device, photons from the second beam pass from a second side of the first dispersive optical device to a first side of the second dispersive optical device, and the third beam exits at a second side of the second dispersive optical device (e.g., see Fig. 14B).  The spectrometer of Gray et al. lacks an explicit description that the second side of the beam splitter is adhered to a first side of the light-reflecting device and a second side of the light-reflecting device is adhered to the first side of the first dispersive optical device so that the second beam is incident onto the first side of the light-reflecting device and the second beam exits the second side of the light-reflecting device.  However, optical mounts are well known in the art (e.g., see “… means for holding the individual partially reflective surfaces into position with respect to each other. Suitable such means may be any kind of mechanical means, such as a case, frame or other exterior body that is adapted to hold the surfaces into fixed positions with respect to each other. When prisms are used, the individual prisms may be cemented together using any type of adhesive that is transparent to the wavelengths of light being monitored …” in paragraph 82 of Dougherty).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional optical mount (e.g., “prisms may be cemented together” “for holding the individual partially reflective surfaces into position with respect to each other” while reducing the expense of one or more “case, frame or other exterior body”) for the unspecified optical mount of Gray et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional optical mount (e.g., comprising the second side of the beam splitter is adhered to a first side of the light-reflecting device and a second side of the light-reflecting device is adhered to the first side of the first dispersive optical device so that the second beam is incident onto the first side of the light-reflecting device and the second beam exits the second side of the light-reflecting device) as the unspecified optical mount of Gray et al.
	In regard to claim 55 which is dependent on claim 52, Gray et al. also disclose that the incident light is incident onto a first side of the beam splitter, the first beam exits the beam splitter at a second side of the beam splitter, the first beam is incident onto and exits the light-reflecting device toward the first image plane, the second beam exists the beam splitter at a third side of the beam splitter (e.g., see annotations in 
    PNG
    media_image3.png
    1256
    1333
    media_image3.png
    Greyscale
); the second beam is incident onto a first side of the first dispersive optical device, photons from the second beam pass from a second side of the first dispersive optical device to a first side of the second dispersive optical device, and the third beam exists at a second side of the second dispersive optical device toward the second image plane (e.g., see Fig. 14B).  The spectrometer of Gray et al. lacks an explicit description that the second side of the beam splitter is adhered to a first side of the light-reflecting device and wherein the third side of the beam splitter is adhered to the first side of the first dispersive optical device so that the first beam is incident onto the first side of the light-reflecting device and the first beam exits the second side of the light-reflecting device.  However, optical mounts are well known in the art (e.g., see “… means for holding the individual partially reflective surfaces into position with respect to each other. Suitable such means may be any kind of mechanical means, such as a case, frame or other exterior body that is adapted to hold the surfaces into fixed positions with respect to each other. When prisms are used, the individual prisms may be cemented together using any type of adhesive that is transparent to the wavelengths of light being monitored …” in paragraph 82 of Dougherty).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional optical mount (e.g., “prisms may be cemented together” “for holding the individual partially reflective surfaces into position with respect to each other” while reducing the expense of one or more “case, frame or other exterior body”) for the unspecified optical mount of Gray et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional optical mount (e.g., comprising the second side of the beam splitter is adhered to a first side of the light-reflecting device and wherein the third side of the beam splitter is adhered to the first side of the first dispersive optical device so that the first beam is incident onto the first side of the light-reflecting device and the first beam exits the second side of the light-reflecting device) as the unspecified optical mount of Gray et al.
Claim(s) 74, 76, and 80-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. in view of Hagen et al. as applied to claim(s) 45 above, and further in view of Deschout et al. (Precisely and accurately localizing single emitters in fluorescence microscopy, Nature Methods Vol.11, no.3 (March 2014), pp. 253-266).
	In regard to claim 74 which is dependent on claim 45, while Gray et al. also disclose (pg. 15, lines 4+) that “… images generated in the two channels can be combined with a knife edge 50 mirror ( or another type of image combining device) or recorded on two separate detectors depending on the budget, space, or other considerations …”, the spectrometer of Gray et al. lacks an explicit description that the first image plane and the second image plane are spatially separated along the optical axis by an image plane separation distance and wherein image plane separation distance is selected from the range of 3 to 6 mm.  However, Deschout et al. teach (Box 2) that “… A well-known technique that features multiple detection beam paths is biplane microscopy, in which a 50/50 beam splitter sends the light coming from a single emitter to two separate cameras or two separate regions of the same camera34-36 (Fig. 4b). The two beam paths are designed to image two different planes in the sample, which allows axial particle localization through comparison of the two images …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute two separate cameras for the camera of Gray et al. so that the first image plane and the second image plane are spatially separated along the optical axis by a 3 to 6 mm image plane separation distance in order to perform well-known biplane microscopy technique for axial particle localization by comparing two different sample planes having axial separation distance proportional to the image plane separation distance.
	In regard to claim 76 which is dependent on claim 45, Gray et al. also disclose that the spectrometer being configured for determining bi-plane three-dimensional information using the spatial image and the spectral image.  However, Deschout et al. teach (Box 2) that “… A well-known technique that features multiple detection beam paths is biplane microscopy, in which a 50/50 beam splitter sends the light coming from a single emitter to two separate cameras or two separate regions of the same camera34-36 (Fig. 4b). The two beam paths are designed to image two different planes in the sample, which allows axial particle localization through comparison of the two images …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute two separate cameras for the camera of Gray et al. so that the first image plane and the second image plane are spatially separated along the optical axis by a 3 to 6 mm image plane separation distance in order to perform well-known biplane microscopy technique for axial particle localization by comparing two different sample planes having axial separation distance proportional to the image plane separation distance.
	In regard to claims 80 and 81 which are dependent on claim 45 in so far as understood, the spectrometer of Gray et al. lacks an explicit description that the spatial image is characterized by a spatial precision of 5 nm or less.  However, Deschout et al. teach (Box 1) that “… localization precision in this simple case15,20 is given by                         
                            
                                
                                    σ
                                
                                
                                    x
                                
                            
                            ≥
                            
                                
                                    s
                                
                                
                                    
                                        N
                                    
                                
                            
                        
                     with N being the total number of detected photons and s the standard deviation of the Gaussian function …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the spectrometer of Gray et al. so as to detect enough photons for achieving a desired spatial precision (e.g., 5 nm).
	In regard to claim 82 which is dependent on claim 45 in so far as understood, the spectrometer of Gray et al. lacks an explicit description that a bi-plane three-dimensional information determined using the spectrometer is characterized by an axial precision of less than or equal to 30 nm.  However, Deschout et al. teach (Box 1) that “… localization precision in this simple case15,20 is given by                         
                            
                                
                                    σ
                                
                                
                                    x
                                
                            
                            ≥
                            
                                
                                    s
                                
                                
                                    
                                        N
                                    
                                
                            
                        
                     with N being the total number of detected photons and s the standard deviation of the Gaussian function …” and (Box 2) that “… A well-known technique that features multiple detection beam paths is biplane microscopy, in which a 50/50 beam splitter sends the light coming from a single emitter to two separate cameras or two separate regions of the same camera34-36 (Fig. 4b). The two beam paths are designed to image two different planes in the sample, which allows axial particle localization through comparison of the two images …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the spectrometer of Gray et al. so as to detect enough photons for achieving a desired axial precision (e.g., 30 nm) when determining bi-plane three-dimensional information.
Claim(s) 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. in view of Hagen et al. as applied to claim(s) 45 above, and further in view of Kawano et al. (US 5,808,791).
	In regard to claim 77 which is dependent on claim 45 in so far as understood, while Gray et al. also disclose (pg. 15, lines 13+) that an “… exemplary configuration for constructing the MSSRM in accordance with the present invention is to utilize the multiple image ports 60, 62 already existing in nearly all commercial microscope frames …”, the spectrometer of Gray et al. lacks an explicit description that the third beam at the second image plane is characterized by an error of less than or equal to 0.5 wave.  However, Kawano et al. teach (first and forth column 8 paragraphs) that “… TV camera optical path … correct the image of the relay optical system for its flatness … curvature of field is corrected …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure relay optical system of the microscope port coupling of Gray et al. so that the third beam at the second image plane is characterized by an error of less than or equal to 0.5 wave.
Claim(s) 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. in view of Hagen et al. as applied to claim(s) 45 above, and further in view of Pawluczyk et al. (US 7,636,158).
	In regard to claim 79 which is dependent on claim 45, while Gray et al. also disclose (pg. 15, lines 13+) that an “… exemplary configuration for constructing the MSSRM in accordance with the present invention is to utilize the multiple image ports 60, 62 already existing in nearly all commercial microscope frames …”, the spectrometer of Gray et al. lacks an explicit description that the first beam at the first image plane is characterized by a RMS radius at 450 nm of less than 0.5 μm.  However, Pawluczyk et al. teach (column 5 to column 6) that “… how to couple such devices to the imaging system in a way, which secures the extraction of maximum information using minimal resources … radius ρ of the smallest detail in the image … Once the real image is created, its position and size as well as the position and size of exit pupil is identified and properties of the image are determined (RMS radius ρ of point spread function and the convergence angle θ) …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the microscope of Gray et al. so that the first beam at the first image plane is characterized by a RMS radius (e.g., < 0.5 μm at 450 nm) in order to achieve a desired smallest detail.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884